Exhibit 10.26

 

[g140441kci001.gif]


FY06 MANAGEMENT INCENTIVE PLAN FORM


 

The Management Incentive Plan (the “Plan”) applies to Employees of Accelrys for
achievement of Objectives as defined in this plan.  The plan is designed to
support both the growth and profitability of the organization.

 

Term

 

This plan is effective for the one-year period ending March 31, 2006.

 

Eligibility

 

To be eligible for participation in the Plan, Participants must be regular
employees of one of the following group companies (“Group Company”) through the
year end in which the incentive is earned: Accelrys Inc., Accelrys Ltd, Accelrys
SARL, Accelrys India PVT, Accelrys KK, or SciTegic Inc.

 

Participants include the following levels of employees; CEO, Vice President,
Director and Members of the Product Marketing and Marketing Programs Management
organization.

 

Eligible participants must not already be participating in an alternative
commission or incentive plan and must be employed with one of Accelrys’ Group
Companies prior to the commencement of Q4 of the fiscal year in order to receive
a payment under the plan for FY06.

 

Plan Structure

 

Each Plan Participant is eligible to earn a target incentive equal to a
percentage of base salary.

 

Earnings against the target incentive are based upon the successful achievement
of the FY06 Operating Target, Revenue Goal, and Individual Goals as may be
appropriate in accordance with the following:

 

Vice President-level Participants: 100% of plan achievement is tied to the two
financial metrics of the plan (Revenue Goal and Operating Target).

 

Director-level and All Additional Plan Participants: 50% of plan achievement is
tied to the two main financial metrics of the plan (Revenue Goal and Operating
Target) and 50% tied to the participant’s achievement against his/her individual
MBOs, as determined by the Plan Participant’s supervisor at his/her sole
discretion.

 

Funding for the component of plan achievement tied to the two financial metrics
(Revenue Goal and Operating Target) and funding for the component of plan
achievement tied to individual MBOs will be gated by a minimum level of
financial performance as approved by the Board of Directors.

 

The plan provides eligible participants with the opportunity to earn from 0% to
200% of target incentive against the component tied to the two financial
metrics, and from 0 to 100% of target incentive against the component tied to
achievement against individual MBOs.

 

1

--------------------------------------------------------------------------------


 

Payment Schedule

 

Incentives shall be earned for the applicable fiscal year and shall be paid in
the quarter that follows the year in which the incentives are earned.

 

Payments under this plan are contingent upon signature on the Acknowledgement
(provided at the end of this plan) signifying acceptance of the plan terms.  To
be eligible for an award pursuant to this plan, a Plan Participant must remain
employed continuously in good standing with the Company during fiscal year 2006,
provided that a Plan Participant who commences employment after the Plan becomes
effective shall be eligible for a pro-rata award, if such employee has been
continuously employed in good standing after commencing employment with a Group
Company.

 

General Provisions

 

A Plan Participant shall not assign nor give any part of an incentive to any
agent, customer or representative of the customer, or any other person, as an
inducement in obtaining an order.  Unless expressly approved in advance by the
CEO of the Company, a Plan Participant shall not accept any compensation from
third parties related to sales of third party products or services made by the
Company.

 

This Plan does not constitute a contract of employment for a definite term with
any employee and confers no employment rights.  Except to the extent provided by
applicable law or individual written employment agreements, either the Company
or the Plan Participant may terminate employment at any time, and for any reason
whatsoever, with or without cause, and with or without advance notice.  In the
event that any Plan Participant compensated in accordance with this plan owes
any sum of money to the Company, including without limitation draw payments,
charge backs, and travel advances, the Company shall have the right at any time
to offset such obligations against the employee’s base salary, commissions, or
bonuses.

 

The Company reserves the right without advance notice to:

 

1. Accept, reject, or cancel any order;

 

2. Make any adjustments or revisions to incentive rates, quotas, salaries, or
any other matters pertaining to this Plan;

 

3. Resolve, in its sole and absolute discretion, any matters of interpretation
under the Plan and matters not covered by the provisions of the Plan; and

 

4. Modify or terminate this Plan at any time.

 

The contents of this Plan are Company Proprietary and Confidential, and are not
to be disclosed by any Plan Participant to any person who is not an employee of
the Company.  Any legal action brought concerning this Plan shall be brought
only in the state or federal courts located in San Diego, California in the case
of all United States employees, or in the country in which the Plan Participant
is employed if the Plan Participant is employed outside the United States. Both
parties submit to venue and jurisdiction in these courts.  This Plan contains
the entire agreement of the parties with respect to the matters addressed
herein, and supersedes all other representations, statements and understandings
concerning this subject matter.

 

Acknowledgement

 

I hereby acknowledge that I have received, read, and accepted the FY06
Management Incentive Plan and agree to be bound by its terms.

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE

 

 

 

 

 

Print Name:

 

 

 

 

2

--------------------------------------------------------------------------------